Russell, C. J.
Even if tlie news item published in the newspaper known as “The Atlanta Constitution,” as to the institution of proceedings in bankruptcy against the defendants, were sufficient to have conveyed notice or knowledge to the publisher of that newspaper that the defendants had been adjudicated bankrupts (although the plaintiff was not , listed as one of the creditors), still there was no proof that “The Atlanta Constitution” was published by the Constitution Publishing Company, and the courts do not judicially know that it was.

Judgment reversed.


Wade, J., disqualified.